                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT OWENSBORO
                           CIVIL ACTION NO. 4:18CV-P72-JHM

TERRY LEE CAMERON                                                                     PLAINTIFF

v.

STATE OF KENTUCKY et al.                                                           DEFENDANTS

                                  MEMORANDUM OPINION

       Plaintiff Terry Lee Cameron filed the instant pro se action under 42 U.S.C. § 1983 and

Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971), proceeding in forma

pauperis. This matter is before the Court on initial review pursuant to 28 U.S.C. § 1915A. For

the reasons stated below, the Court will dismiss Plaintiff’s claims upon initial screening.

                                                 I.

       Plaintiff, currently incarcerated at the McCreary U.S. Penitentiary, is a former inmate at

the Henderson County Detention Center (HCDC). In the original complaint, he sues the State of

Kentucky and the HCDC. After being ordered to file his complaint on the Court-approved

§ 1983/Bivens form, Plaintiff named the following Defendants: “Federal Beuro of Prisons”;

State of Kentucky; HCDC; Amy Brady and Ron Herrington, both of whom he identifies as Jailer

of the HCDC; and the responding “Kitchen Officer” and the responding “Medical Officer.” He

sues each of the individually named Defendants in their individual and official capacities.

       In the original complaint, Plaintiff stated as follows:

       Medical Staff and Amy Brady an employee of the defendant did knowingly and
       without care for my health administer far too much insulin and the wrong kind of
       insulin as well as disregaurd my more than 31 grievances all of which made my
       complaints over their treatment of me more than clear. This took place from
       when I got to the [HCDC] . . . till I left the place from May of 2017 to March
       2018. I believe the actions of the defendant that me injury were done with the
       profit of the investee’s of the [HCDC] in mind.
        In the amended complaint, Plaintiff states the following:

        The following people of the F.B.P. [HCDC] violated federal laws in the
        performance of their duties which caused me undue harm by making me
        physically sick due to lack of proper med treatment and proper diet to maintain
        good health with my diabetic condition. Amy Brady (Jailer) Ron Herrington
        (Jailer) Responding kitchen officer and Responding medical officer of the
        [HCDC].

        ...

        Please know that I was forced obey medical staff order or face inhouse
        punishment ie: solitary confinement. Med Staff purposely administered 3600+ to
        many units of insulin over a 10 mo period and kitchen staff purposely deprived
        me of proper diet to keep my blood sugar levels at acceptable norms for a period
        of 10 mo. Two days after I proved inulin exp date was exceeded I was transferred
        to different facility.

        In both the original and amended complaint, Plaintiff lists numerous requisition forms

and grievances by their numbers, which he states prove his case. In the amended complaint, he

states that one of these grievances was stolen from his records, but he states that it “pointed out

that the insulin I was receiving was out dated according to exp date on bottle.”

        As relief, Plaintiff seeks compensatory and punitive dates damages and injunctive relief

in the form of “full redress of accused.”

                                                  II.

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).




                                                   2
        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

        Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’

with pro se complaints does not require us to conjure up unpled allegations.” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a

claim for Plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

To command otherwise would require the Court “to explore exhaustively all potential claims of a

pro se plaintiff, [and] would also transform the district court from its legitimate advisory role to




                                                    3
the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                                III.

A.     Federal Bureau of Prisons (BOP)

       Plaintiff’s claims against the BOP are brought under Bivens v. Six Unknown Fed.

Narcotics Agents. In Bivens, the Supreme Court “recognized for the first time an implied private

action for damages against federal officers alleged to have violated a citizen’s constitutional

rights.” Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66 (2001) (emphasis added). Therefore, a

“prisoner may not bring a Bivens claim against [an] officer’s employer, the United States, or the

BOP.” Id. at 72; Okoro v. Scibana, 63 F. App’x 182, 184 (6th Cir. 2003) (“Okoro cannot pursue

a Bivens claim against the BOP because such a claim may not be brought against a federal

agency.”) (citing Fed. Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 484-86 (1994)).

       Therefore, Plaintiff’s claim against the BOP must be dismissed for failure to state a claim

upon which relief may be granted.

B.     Commonwealth of Kentucky

       Plaintiff’s claims against the Commonwealth of Kentucky are brought under § 1983. To

state a § 1983 claim, a plaintiff must allege that a “person” acting under color of state law

deprived the plaintiff of a right secured by the Constitution or federal law. See § 1983. A state

and its agencies are not “persons” subject to suit under § 1983. Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989); Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994).

Therefore, the Commonwealth of Kentucky is not a “person” under § 1983, and Plaintiff cannot

state a cognizable claim against it.




                                                 4
        Additionally, the Eleventh Amendment1 acts as a bar to all claims for relief against the

Commonwealth of Kentucky. A state and its agencies may not be sued in federal court,

regardless of the relief sought, unless the state has waived its sovereign immunity under the

Eleventh Amendment or Congress has overridden it. Puerto Rico Aqueduct & Sewer Auth. v.

Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993); Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89, 124 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978). Therefore, the

Commonwealth of Kentucky is immune from claims seeking all relief.

        Accordingly, Plaintiff’s claims against the Commonwealth of Kentucky will be dismissed

for failure to state a claim upon which relief may be granted and for seeking monetary relief

from a defendant who is immune from such relief.

C.      Remaining defendants

        1.       Deliberate indifference

        The Court construes Plaintiff’s allegations concerning the administration of his

medication and denial of a diabetic diet as asserting claims of deliberate indifference to his

serious medical needs. While the Eighth Amendment provides a convicted inmate the right to be

free from cruel and unusual punishment, the Due Process Clause of the Fourteenth Amendment

provides the same protections to pretrial detainees. Richmond v. Huq, 885 F.3d 928, 937 (6th

Cir. 2018) (citing Richko v. Wayne Cty., 819 F. 3d 907, 915 (6th Cir. 2016)). “The Sixth Circuit

has historically analyzed Fourteenth Amendment pretrial detainee claims and Eighth

Amendment prisoner claims ‘under the same rubric.’” Id. (quoting Villegas v. Metro Gov’t of

Nashville, 709 F.3d 563, 568 (6th Cir. 2013)). At this time, the Sixth Circuit has recognized only


        1
          The Eleventh Amendment to the United States Constitution provides, “The Judicial power of the United
States shall not be construed to extend to any suit in law or equity, commenced or prosecuted against one of the
United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.”


                                                        5
one explicit exception to the general rule that rights under the Eighth Amendment are analogous

to rights under the Fourteenth Amendment. The exception applies only to excessive-force claims

brought by pretrial detainees. Id. at 938 n.3 (noting that Kingsley v. Hendrickson, 135 S. Ct.

2466 (2015), abrogated the subjective intent requirement for Fourteenth Amendment excessive-

force claims and that the standard which governs claims by pretrial detainees may be shifting,

but declining to apply the Kingsley standard to a claim of deliberate indifference to a serious

medical need brought by a pretrial detainee); see also Walker v. Miller, No. 18-3209, 2018 U.S.

App. LEXIS 29348, at *3 (6th Cir. Oct. 17, 2018) (continuing to apply the traditional standard to

a deliberate indifference to a serious medical need claim brought by a pretrial detainee).

       A claim of deliberate indifference under the Eighth/Fourteenth Amendment has both an

objective and a subjective component. The objective component requires the existence of a

sufficiently serious medical need. Turner v. City of Taylor, 412 F.3d 629, 646 (6th Cir. 2005).

To satisfy the subjective component, the defendant must possess a “sufficiently culpable state of

mind,” rising above negligence or even gross negligence and being “tantamount to intent to

punish.” Horn by Parks v. Madison Cty. Fiscal Court, 22 F.3d 653, 660 (6th Cir. 1994). Put

another way, “[a] prison official acts with deliberate indifference if he knows of a substantial risk

to an inmate’s health, yet recklessly disregards the risk by failing to take reasonable measures to

abate it.” Taylor v. Boot, 58 F. App’x 125, 126 (6th Cir. 2003) (citing Farmer v. Brennan, 511

U.S. 527, 837-47 (1994)).

       “Where a prisoner has received some medical attention and the dispute is over the

adequacy of the treatment, federal courts are generally reluctant to second guess medical

judgments and to constitutionalize claims which sound in state tort law.” Westlake v. Lucas, 537

F.2d 857, 860 n.5 (6th Cir. 1976). A court generally will not find deliberate indifference when



                                                 6
some level of medical care has been offered to the inmate. Christy v. Robinson, 216 F. Supp. 2d

398, 413-14 (D.N.J. 2002). Mere disagreement over medical treatment cannot give rise to a

constitutional claim of deliberate indifference. Durham v. Nu’Man, 97 F.3d 862, 869 (6th Cir.

1996). Thus, a difference in medical judgment between an inmate and prison medical personnel

regarding the appropriate diagnosis or treatment is not enough to state a deliberate indifference

claim. Ward v. Smith, No. 95-6666, 1996 U.S. App. LEXIS 28322, at *2 (6th Cir. Oct. 29,

1996).

         It is evident that Plaintiff was receiving treatment for his diabetes in the form of regular

insulin shots. Plaintiff disagrees with the dosage he received. His allegations concerning his

insulin dosage amount to a difference of opinion over the adequacy of the treatment he is

receiving. The Court will not second guess the judgment made by the jail’s medical staff. See

Westlake, 537 F.2d at 860 n.5. Therefore, Plaintiff’s allegations concerning the insulin dosage

are not sufficient to give rise to a deliberate indifference claim.

         Moreover, with regard to Plaintiff’s allegations that he was given insulin that had

expired, Plaintiff does not allege that any Defendant intentionally dispensed expired medication

to him. The Court finds that, at most, Plaintiff alleges negligence in the administration (or mis-

administration) of his medicine. Once again, deliberate indifference is “a state of mind more

blameworthy than negligence” and “requires ‘more than ordinary lack of due care for the

prisoner’s interests or safety.’” Farmer v. Brennan, 511 U.S. at 835 (citation omitted). Plaintiff

does not allege that the mistake resulted from anything other than lack of ordinary care or

inadvertence. See Johnson v. Karnes, 398 F.3d 868, 875 (6th Cir. 2005) (“[W]hen a prison

doctor provides treatment, albeit carelessly or inefficaciously, to a prisoner, he has not displayed

a deliberate indifference to the prisoner’s needs, but merely a degree of incompetence which



                                                   7
does not rise to the level of a constitutional violation.”) (internal quotation marks omitted).

Plaintiff has, therefore, failed to establish a “sufficiently culpable state of mind” to give rise to a

deliberate indifference claim, and these claims must be dismissed.

        Furthermore, the law has long been that “a violation of a federally secured right is

remediable in damages only upon proof that the violation proximately caused injury.” Horn by

Parks, 22 F.3d at 659; see also Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 305-08

(1986). In addition to the legal requirement of an “injury” in case law historically, Congress

acted to further limit prisoner suits to only a specific kind of injury. Under the Prison Litigation

Reform Act, lawsuits brought by institutionalized persons require a “physical” injury in order to

permit recovery: “No Federal civil action may be brought by a prisoner confined in a jail,

prison, or other correctional facility, for mental or emotional injury suffered while in custody

without a prior showing of physical injury.” 42 U.S.C. § 1997e(e). In interpreting this statute,

courts have required that a prisoner have suffered an injury that is more than de minimis; injuries

that are merely de minimis do not satisfy the requirement of § 1997e(e). Flanory v. Bonn, 604

F.3d 249, 254 (6th Cir. 2010).

        Plaintiff alleges that Defendants’ actions caused him to be “physically sick.” The

complaint contains no other facts concerning any physical injury Plaintiff may have suffered.

The Court finds that Plaintiff’s allegation that he was “physically sick” is vague and not

sufficient to show that he suffered from anything more than a de minimis injury. See Spellman v.

Gonzales, NO. 1:11-cv-00779-BAM PC, 2012 U.S. Dist. LEXIS 53934, *8 (E.D. Cal. Apr. 17,

2012) (finding that although diabetic inmate “alleges that he suffered from shaking, sweating,

dizziness, and physical pain, the injuries Plaintiff complained of are de minimis, and do not

constitute ‘the wanton and unnecessary infliction of pain.’”) (quoting Rhodes v. Chapman, 452



                                                   8
U.S. 337, 347 (1981); see also Whitsett v. Newcombe, No. C 99-5461 WHA PR, 2000 U.S. Dist.

LEXIS 2357, at *3 (N.D. Cal. Feb. 24, 2000) (failing to provide diabetic inmate a meal which

resulted in headache, shaking, and inmate falling to ground due to low blood sugar does not state

an injury that is more than de minimis). Therefore, Plaintiff’s complaint fails to state sufficient

facts to show that Plaintiff suffered a non-de minimis physical injury as a result of any of

Defendants’ actions.

        Accordingly, Plaintiff’s deliberate indifference claims based on the administration of his

medicine and denial of a diabetic diet against all Defendants must be dismissed for failure to

state a claim upon which relief may be granted.

        2.      Grievance handling

        To the extent that Plaintiff is also asserting claims based on any Defendant’s handling of

his grievances, such a claim must also be dismissed. A prisoner does not state a constitutional

claim based on the handling of his grievances. A plaintiff’s claim is against the subjects of his or

her grievances, not those who merely decided whether to grant or deny the grievances.

See Skinner v. Govorchin, 463 F.3d 518, 525 (6th Cir. 2006) (“Skinner’s complaint regarding

Wolfenbarger’s denial of Skinner’s grievance appeal, it is clear, fails to state a claim.”); Lee v.

Mich. Parole Bd., 104 F. App’x 490, 493 (6th Cir. 2004) (“Section 1983 liability may not be

imposed simply because a defendant denied an administrative grievance or failed to act based

upon information contained in a grievance.”); Simpson v. Overton, 79 F. App’x 117, 120 (6th

Cir. 2003) (“[T]he denial of an appeal cannot in itself constitute sufficient personal involvement

to state a claim for a constitutional violation.”).

        Therefore, Plaintiff’s claims against all Defendants concerning the handling of his

grievances will be dismissed for failure to state a claim upon which relief may be granted.



                                                      9
        3. Retaliation

        In the last sentence of Plaintiff’s statement-of-claims portion of his amended complaint,

Plaintiff states, “Two days after I proved insulin exp date was exceeded I was transferred to

different facility.” While it is not clear, Plaintiff may be attempting to assert a retaliation claim

based on the transfer. Retaliation for the exercise of a constitutional right is itself a violation of

the First Amendment actionable under § 1983. Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th

Cir. 1999) (per curiam). In order to state a retaliation claim, a plaintiff must show that: (1) he

engaged in constitutionally protected conduct, (2) an adverse action was taken against him that

would deter a person of ordinary firmness from continuing to engage in that conduct, and (3)

there is a causal connection between elements (1) and (2), meaning that the adverse action was

motivated at least in part by the plaintiff’s protected conduct. King v. Zamiara, 680 F.3d 686,

694 (6th Cir. 2012) (citing Thaddeus-X, 175 F.3d at 394).

        With regard to the second element, generally, “transfer from one prison to another prison

cannot rise to the level of an adverse action because it would not deter a person of ordinary

firmness from the exercise of his First Amendment rights,” Hix v. Tenn. Dep’t of Corr., 196 F.

App’x 350, 358 (6th Cir. 2006) (citing Smith v. Yarrow, 78 F. App’x 529, 543 (6th Cir. 2003)),

and because “transfer is merely an ordinary incident of prison life.” Jones v. Caruso, 421 F.

App'x 550, 553 (6th Cir. 2011). While the Sixth Circuit has recognized exceptions in certain

cases, see Siggers-El v. Barlow, 412 F.3d 693, 704 (6th Cir. 2005), none of those apply here

based on Plaintiff’s scant allegations related to this claim.

        Accordingly, any retaliation claim must be dismissed against all Defendants for failure to

state a claim upon which relief may be granted.




                                                  10
                                                 IV.

         For the foregoing reasons, the Court finds that the complaint fails to state a claim upon

which relief may be granted and will dismiss this action by separate Order.

Date:    November 30, 2018




cc:     Plaintiff, pro se
        Defendants
4414.010




                                                  11
